DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Mar 22 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  This independent claim has been amended to include a new limitation that begins with “output second collision determination result information…”; however, it appears as though this limitation was inadvertently added without a comma at the end of the limitation (which would then clearly separate this new limitation from the next limitation that begins with “control a power unit…”.  For purposes of compact prosecution, Examiner is interpreting this limitation as if it has a comma at the end of it.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Firstly, this application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Secondly, the following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-9, and 11-21 are rejected under 35 USC 103 as being obvious over Terrien et al. (WO 2017/050358), herein “Terrien”, in view of Official Notice (as evidenced by one or more of Kikuchi et al. (WO 2007/119336), herein “Kikuchi”, Miksa et al. (US 2012/0271540), herein “Miksa”, and/or Hiramoto et al. (US 2019/0156540), herein “Hiramoto”).
Additionally/alternatively, Claims 1, 4-5, 8-9, and 11-21 are rejected under 35 USC 103 as being obvious over Terrien in view of Miksa and/or Kikuchi, and as evidenced by Hiramoto.
Additionally/alternatively, Claims 1, 4-5, 8-9, and 11-21 are rejected under 35 USC 103 as being obvious over Terrien in view of Miksa and/or Kikuchi, and further in view of Hiramoto.
Additionally/alternatively, Claims 8-9 are rejected under 35 USC 103 as being obvious over Terrien in view of Official Notice (as evidenced by one or more of Kikuchi, Miksa, and/or Hiramoto), and as further evidenced by “Applicant-Admitted Prior Art”.
Additionally/alternatively, Claims 8-9 are rejected under 35 USC 103 as being obvious over Terrien in view of Miksa and/or Kikuchi, and as evidenced by Hiramoto and/or “Applicant-Admitted Prior Art”.
Additionally/alternatively, Claims 8-9 are rejected under 35 USC 103 as being obvious over Terrien in view of Miksa and/or Kikuchi, further in view of Hiramoto, and further in view of “Applicant-Admitted Prior Art”.
Regarding Claims 1 and 17-18 (each independent), Terrien discloses:
An information processing device (robot 1, “autonomous vehicle”, Paragraph 32) comprising: a memory (inherent within one or more computing modules as described below); and processing circuitry (“the robot first computing module and the second computing module are the same module”, Paragraph 38; one or more of motor control module 5, mapping module 6, localization module 7, computing module 8, safety module 10, protection module 11, and/or detection module 12, each per Fig. 1) configured to: (per Claim 1) / An information processing method comprising: (per Claim 17) / A computer program product having a non-transitory computer-readable medium including programed instructions thereon which cause a computer (see above computing modules) to: (per Claim 18)
acquire/acquiring a movement route (“said mobile robot being configured to be displaced on a path within an environment”, Paragraph 13, “displacing a robot from a start point A to a destination point B”, Paragraph 47) of a moving object (robot 1, “autonomous vehicle”, Paragraph 32),
identify/identifying a traveling direction of the moving object (“predetermine the speed and the trajectory of the robot on the path”, Paragraph 27; i.e. generally to the right and/or along path 17/17’, per Figs. 3-4; to the right and specifically from A to B per Fig. 3),
acquire/acquiring a map defining a target (for example, obstacle 16) to be subjected to collision determination with respect to the moving object in a coordinate space, the coordinate space having coordinate axes, one of which extending in the identified traveling direction, the movement route being arranged in the map (mapping 23/localization 25/step 26 per at least Fig. 2 and “obtain map” per at least Fig. 5, “providing a map of said environment. Thus, the mapping allows identifying and mapping the positions of at least one object(s) or obstacle (s) in the environment before the displacement of the robot on said path. The map is used to plan the path that the robot has to follow within the environment. The path aims at avoiding any object determined by the mapping”, Paragraphs 24-25, “localizing the robot along the path by computing a plurality of poses (xi, yi, theta i) corresponding to the coordinates of the robot at any time along said path. The poses of the robot can be correlates with the map to determine the relative position of the robot with respect to the obstacles. The poses (xi, yi, theta i) can be combined to map and be used to predetermine the speed and the trajectory of the robot on the path”, Paragraph 27, “a collision avoidance/detection mode designed for preventing any collision between the robot and at least one obstacle during the displacement of the robot on the path”, Paragraphs 28-29, “a mapping module for mapping an environment comprising said path and providing a map of said environment”, Paragraph 36, “a localization module for localizing the robot along the path by computing a plurality of poses (xi, yi, theta i) corresponding to the coordinates of the robot at any time along said path”, Paragraph 37, “Step 26 consists in computing the speed and the path of the robot 1 within the environment that must be followed to accomplish a given task. The path and the speed at which it must be followed are naturally based on the previous mapping and localization steps”, Paragraph 48; also see obviousness discussion below pertaining to Official Notice/Miksa/Kikuchi),
set/setting a specified shape area on the map (i.e. the “geometry” of envelope 18/18’) by approximating the movement route (path 17/17’), the specified shape area having a shape along the movement route and along the coordinate axis extending in the identified traveling direction (i.e. generally to the right and/or along path 17/17’, per Figs. 3-4; to the right and specifically from A to B per Fig. 3) in the coordinate space of the map (“a protection management module for dynamically determining an envelope comprising both said variable safety fields and said mobile robot, said envelope being variable if the at least one safety field varies, the protection management module being arranged for dynamically adapting said envelope so that the zone defined by said envelope remains free from obstacle”, Paragraph 32, “During the displacement of the robot 1 on the path, the protection management module dynamically determines a (notional) safety envelope around the robot 1 to guaranty a safe navigation of the robot within the environment, as illustrated in figures 3a-f. The geometry of the safety envelope, and in particular the distance between the envelope and the physical boundaries of the robot are computationally related, in real time, with the instantaneous dynamic state of the vehicle, for example with its speed v, acceleration, and amount of carried load. In a possible variant, the envelope will be related to the speed such that it grows when the vehicles travels faster”, Paragraph 49),
execute/executing collision determination by determining whether the target is present in the specified shape area on the map (“forecast (envelope) collision?” per at least Fig. 5, “when it is foreseen that an obstacle is going to enter into the envelope…If the obstacle is still detected in the envelope…”, Paragraph 18, “Figure 3b represents the instant at which, the robot 1 navigating along the main path 17 toward point B, the scanner detects the presence of obstacle 16. The computing module is arranged for determining the position of the obstacle 16 in relation to the envelope 18 and forecast whether, in a forthcoming part of the path, there will be a collision between the obstacle 16 and the robot 1 comprising its safety envelope 18”, Paragraph 54, “the computing module will determine that even if the physical hull of the robot will clear the obstacle 16, the robot including the safety envelope will collide with the obstacle if the current path is continued”, Paragraph 55, “the forecast of a collision of the obstacle 16 into the envelope 18…”, Paragraph 60, “when no collision is foreseeable”, Paragraph 60, “The computing module considers the forthcoming part of the path 17 or, preferably, a local approximation of the path based on its current position and dynamic state, and decides whether at any future instant there will be a collision between the obstacle 16 and the robot considering also the safety envelope”, Paragraph 61),
output first collision determination result information (i.e. control command/-s to affect the speed and/or trajectory of the robot, as discussed below in the control/controlling a power unit limitation) indicating that there is a possibility of collision with the target, in response to determining that the target is present in the specified shape area (“the method further comprises a step of forecasting when at least one obstacle enters into the envelope, based on the path, and applying the protection management procedure in a preventive manner”, Paragraph 17, “when it is foreseen that an obstacle is going to enter into the envelope…If the obstacle is still detected in the envelope…”, Paragraph 18, “there will be a collision between the obstacle 16 and the robot 1 comprising its safety envelope 18”, Paragraph 54, “the computing module will determine that even if the physical hull of the robot will clear the obstacle 16, the robot including the safety envelope will collide with the obstacle if the current path is continued”, Paragraph 55, “the forecast of a collision of the obstacle 16 into the envelope 18…”, Paragraph 60, “The computing module considers the forthcoming part of the path 17 or, preferably, a local approximation of the path based on its current position and dynamic state, and decides whether at any future instant there will be a collision between the obstacle 16 and the robot considering also the safety envelope…The computing module foresees a collision of the obstacle 16 with the envelope 18’ when robot is advanced to position 1’”, Paragraph 61),
output second collision determination result information (i.e. control command/-s to affect or not affect the speed and/or trajectory of the robot, as discussed below in the control/controlling a power unit limitation) indicating that there is no possibility of collision with the target, in response to determining that the target is not present in the specified shape area (“no future collision is foreseeable”, Paragraph 59, “when no collision is foreseeable”, Paragraph 60),
control/controlling a power unit of the moving object (“wheels 3 are actuated by a suitable number of motors 4, controlled by a motor control module 5”, Paragraph 44, “command motors to follow path at v=vmax” per at least Fig. 5 and “Automatic displacement of the robot on the path 27” per at least Fig. 2) based on the first collision determination result information (i.e. velocity must decrease and/or the planned path must be adjusted; “In the collision detection mode, shown schematically in figures 3c-d, the obstacle management procedure includes a reduction of the speed of the robot 1 to a value Vr1 that in turn causes the protection management module 11 to dynamically adopt a smaller envelope 18. The dynamic adaptation of the envelope aims at maintaining the zone defined by the envelope 16 free from obstacle 16. As a result, the robot 1 surrounded by the smaller envelope 18 succeeds in passing aside the obstacle 16 in a safe manner while remaining on the main path 17 without collisions (including the safety envelope 18). The speed Vr1 can be chosen by various algorithms. In a preferred variant, Vr1 is chosen, taking the vehicle's deceleration capability into account, as the maximum speed that allows stopping the robot before the collision”, Paragraph 56) or the second collision determination result information (i.e. velocity stays at or goes back to its nominal cruise speed v and the planned path may be followed without the need for adjustment/further adjustment; “After passing the obstacle 16, as shown in figure 3d, no future collision is foreseeable: the speed is restored to its nominal cruise value v, and the envelope 18 is dynamically increased to recover a geometry essentially similar to the one before the detection of the obstacle 16”, Paragraph 59, “If no obstacles are in sight, or the system decides that the obstacles will be cleared, the loop returns directly to the localization step”, Paragraph 64), and
perform/performing approximation of the specified shape area for each route area between inflection points adjacent in the movement route, the inflection points being points in a curved area in the movement route that have curvatures equal to or greater than a predetermined threshold (see Fig. 4, “A method or a robot according to the present invention can comprise a combination of a plurality of embodiments”, Paragraph 42, “This could be done by considering the programmed path or, preferably, a local approximation of the path, like an arc based on the actual velocity of the vehicle (rotational and tangential) and its instantaneous position. Other approximations are however possible”, Paragraph 54, “In figure 4, the arc 17' is a suitable approximation of the stored path 17 obtained by extrapolating the robot's motion from its current position with the current tangential and angular speed (or, which is equivalent, turn radius). The computing module foresees a collision of the obstacle 16 with the envelope 18' when robot is advanced to position 1'. Using an approximation rather than the stored path 17 is computationally advantageous, involves less dependencies, allows by equal resources a higher refresh rate, and does not affect the performance appreciably because, as the robot approaches the obstacle, the difference between the extrapolated path and the true one will tend to zero”, Paragraph 61; also see obviousness discussion below pertaining to Terrien/Hiromoto).
Firstly, while Terrien discloses mapping and localization processes done while acquiring a map defining a target (for example, obstacle 16) to be subjected to collision determination with respect to the moving object (i.e. robot 1) in a coordinate space (“a localization module for localizing the robot along the path by computing a plurality of poses (xi, yi, theta i) corresponding to the coordinates of the robot at any time along said path”, Paragraph 37), this description in Terrien only implies (rather than explicitly discloses) that the moving object’s (i.e. robot 1) direction of travel along the path coincides with one of the coordinate axis of the coordinate space.  However, Office takes Official Notice that it is indisputably old and well known in the art at the time of filing to utilize a global coordinate system as a coordinate space wherein one of the axis of this coordinate space extends in the traveling direction, particularly in the realm of vehicle navigation, because doing so specifically allows for dynamically rotating a navigational map and/or a navigational screen displaying the navigational map so that it is always showing what is in front of the vehicle (and/or the road/path that the vehicle is traveling along) regardless of how the heading angle of the vehicle/road/path changes over time.  As evidence to this Official Notice (or alternatively, as one or more modifying references to be used instead of the aforementioned Official Notice), this exact concept is evidenced/taught by both Miksa (“A reference axis is associated with the roadway in the digital map database. The reference axis extends generally parallel with the roadway. As the roadway curves, the axis curves with it”, Paragraph 34, “A vehicle feedback interface 174 receives the information about the position of the vehicle. The information can be used for driver feedback 180 (in which case it can also be fed to a driver's navigation display 178). This information can include position feedback, detailed route guidance, and collision warnings”, Paragraph 17) and Kikuchi (“a heading-up display mode in which the map image is rotated so that the traveling direction of the vehicle is always upward while the vehicle is traveling”, Paragraph 3).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the device/method/product of Terrien to specifically acquire a map defining a target to be subjected to collision determination with respect to the moving object in a coordinate space, the coordinate space having coordinate axes, one of which extending in the identified traveling direction, the movement route being arranged in the map, as is obvious over Terrien in view of Official Notice as evidenced by Miksa and/or Kikuchi (or as taught by Miksa and/or Kikuchi), in order to maintain a global coordinate space that enables a map (and possibly a display showing the map) to automatically rotate logically based on the traveling heading so that what’s directly ahead in the traveling direction will always be in front.
Secondly, while Terrien does not specifically describe when to consider using the “actual programmed path” versus when to use “an approximation of the programmed path, like an arc”, one of ordinary skill in the art at the time of filing would understand that when there are inflection points in a curved area of the programmed path that have curvatures equal to or greater than a predetermined threshold, the advantages described by the approximation of the programmed path (such as computational simplicity) become obvious, and thus this limitation is considered obvious over Terrien.  This obviousness is evidenced by the fact that another reference, Hiromoto, clearly describes the same exact concept of approximating the path without having to specifically point out that it’s done “when there are inflection points in a curved area of the programmed path that have curvatures equal to or greater than a predetermined threshold” (“FIG. 2A shows an example of a map. In FIG. 2A, a road line R (broken line) representing the location and shape of a road is formed on the map. The road line R is a polyline that connects road points which are points obtained by plotting nodes and shape interpolation points on the map. The road line R may be an approximate curve that approximates the road points”, Paragraph 24, “as shown in FIG. 2A, the control part 20 obtains a road line R which is a polyline that connects road points obtained by plotting nodes or shape interpolation points on a map”, Paragraph 40, “The direction of a road is a direction in which mobile means such as a vehicle moves on the road, and may be, for example, a direction of a polyline or curve that links or approximates shape interpolation points or nodes which are arranged at the center in a width direction of the road”, Paragraph 65).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the device/method/product of Terrien to specifically use “an approximation of the programmed path, like an arc” when there are inflection points in a curved area of the programmed path that have curvatures equal to or greater than a predetermined threshold, as is obvious over Terrien as evidenced by Hiromoto (or is obvious over Hiromoto), in order to reduce the computational complexity associated with having more inflection points along a curve versus less, as would be the case with an “approximation” of a sharp curve.
Regarding Claims 4-5, 15, and 20, Terrien as modified/evidenced by one or more of Official Notice, Miksa, Kikuchi, and/or Hiromoto renders obvious the device according to Claim 1, and this combination of references teaches that the processing circuitry is further configured to: rotate the map such that one of the coordinate axes of the coordinate space is the direction along the identified traveling direction (per Claim 4); rotate the map such that one of the coordinate axes of the coordinate space becomes a direction along the identified traveling direction when the moving object travels in the route area in the movement route (per Claim 5, dependent upon Claim 4); rotate the map such that one of the coordinate axes of the coordinate space is the direction along the identified traveling direction by sequentially performing coordinate transformation of the components of the map along the coordinate axis in the coordinate space of the map before being rotated (per Claim 15, dependent upon Claim 4); and wherein the direction along the identified traveling direction is a direction within an angular range of ±22.5 degrees or a direction within an angular range of ±10 degrees with respect to the traveling direction, or a direction that matches the identified traveling direction (i.e. see the obviousness discussion above pertaining to Official Notice/Miksa/Kikuchi described in the rejection of independent Claims 1 and 17-18 above, which will not be repeated here for the sake of brevity).  It should be further noted that because of the “or” present in Claim 20, it is not required for the direction along the identified traveling direction to be specifically a direction within an angular range of ±22.5 degrees or a direction within an angular range of ±10 degrees with respect to the traveling direction.  However, even if this was not the case, it is merely a matter of obvious design choice to have the direction along the identified traveling direction be anything other than a direction that matches the traveling direction (for example, a direction within an angular range of ±10 degrees or ±22.5 degrees with respect to the traveling direction), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additional obvious design choice considerations as to this range may stem from (a) the angular detection ranges of certain environmental detection sensors on board the moveable object that may make collision detection decisions impossible if the angular range is too high, (b) the maximum curvature of the roadway and/or the maximum turning capability of the moveable object, and (c) the change in processing capabilities/required when considering narrower vs. broader angular ranges.  As such, in the case that this particular limitation be made required at a later point in prosecution, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the device of Terrien to have the direction along the traveling direction be within any particular angular range with respect to the traveling direction, as is merely a matter of obvious design choice, in order to optimize the workable range of the device according to the specific application design to include the sensors, turning capabilities, trajectory curvature, and/or processing requirements.
Regarding Claims 8-9, 11-13, and 21, Terrien as modified/evidenced by one or more of Official Notice, Miksa, Kikuchi, and/or Hiromoto renders obvious the device according to Claim 1, and Terrien further discloses and/or renders obvious that the specified shape area has a rectangular shape (per Claim 8), that the rectangular shape is represented by four sides parallel to the coordinate axes in the coordinate space (per Claim 9, dependent on Claim 8), that a size of the specified shape area is equal to or smaller than a size of the target on the map (per Claim 11), that a length of a line segment in a crossing direction of the specified shape area is equal to or smaller than a length of line segment in the crossing direction of the target, the crossing direction crossing a line segment in the identified traveling direction (per Claim 12), that a length in a direction along the identified traveling direction of the specified shape area that overlaps a curved area having a curvature equal to or larger than the predetermined threshold in the movement route is smaller than a length in a direction along the identified traveling direction of the specified shape area that does not overlap the curved area in the movement route (per Claim 13), and that the specified shape area has a size in response to the target on the map (per Claim 21)  (i.e. see Figs. 3-4, since the safety fields around the mobile robot show a particular “geometry” shape repeatedly, and wherein the “geometry” is a rectangular shape comprising a rectangle with rounded off corners, with the rectangle being roughly 1.2 to 2 times the length and width of the mobile robot’s body depending on its moving speed and proximity to an obstacle, and aligned lengthwise with the mobile robot’s body/traveling direction but offset slightly towards the side that is in the direction of travel, and with the size of this “geometry” is equal to or smaller than the target (obstacle 16) on the map as shown in at least Fig. 3c, and wherein the length of the “geometry” is longer than its width in the traveling direction, and wherein the length of the “geometry” in its traveling direction overlapping a curved path is smaller than the length/width of the length of the curved path that is not overlapped by the “geometry” as shown in at least Fig. 4; “zone defined by an envelope, geometry of the envelope or geometry of safety field(s)”, Paragraph 14, “during the displacement of the robot on the path, the geometry of the envelope varies…the envelope comprises at least one safety field(s) and the geometry of said safety fields is dynamically determined during the displacement of the robot”, Paragraph 16, “the envelope has a first geometry when the robot is in a portion of the path free from obstacle and the envelope has a second geometry when the robot is approaching an obstacle on the path, said first geometry being superior to said second geometry”, Paragraph 19).  It should be noted, however, that other than these figures, Terrien never actually describes the geometric shape/-s of the one or more envelopes/safety zones/fields around their mobile robot other than generically stating “a geometry” and that the “geometry” is relatively larger when its path if free from any obstacles ahead versus when its path is not free from one or more obstacles ahead.  As such, despite an example embodiment shown in Figs. 3-4, it appears that Terrien was not particularly concerned with the specific shape/size of this “geometry”, as it is merely a matter of obvious design choice.  For example, if the mobile robot traveled a path that had barriers on either side of it and thus only had collision risk to its front and rear, then it would be obvious to make the “geometry” a rectangular shape that extended out parallel from the body of the mobile robot along the direction of travel, since there is no need to protect either side of the mobile robot since there are barriers on either side.  Likewise, if the likelihood of damage to the mobile robot upon a collision is more severe on one or more portions of the mobile robot’s body (for example, where one or more critical sensors are positioned), then it would be common sense to protect those areas of the mobile robot’s body more by extending out the size of the “geometry” in that/those direction/-s.  Further, a rectangular shape with rounded edges (such as Terrien’s shown in Figs. 3-4) versus a true rectangle without rounded edges appears to only create slightly more “geometry” buffer area, thus being only slightly more conservative/protective in nature.  Ultimately, since Applicant has not described any unexpected result or particular advantage for making the “geometry” specifically “a rectangular shape”, and/or a rectangular shape specifically represented by four sides parallel to the coordinate axes in the coordinate space, and/or is of a size being equal to or smaller than a size of the target on the map, and/or has a length in a crossing direction equal to or smaller than a length in the crossing direction of the target, and/or has a length in a direction along the identified traveling direction of the specified shape area that overlaps a curved area having a curvature equal to or larger than the predetermined threshold in the movement route is smaller than a length in a direction along the identified traveling direction of the specified shape area that does not overlap the curved area in the movement route, regardless of these generally being disclosed by Terrien in Figs. 3-4, any limitations such as these that merely describe a proposed shape/size of the “geometry” of the specified shape area are only merely describing a matter of obvious design choice (assuming any claimed “geometry” of the specified shape is different from the rounded rectangular shape of Terrien’s Figs. 3-4 or the generically described “geometry” of Terrien’s specification).  It should be further noted that Applicant’s own background section appears to admit that “a specified shape area” being “rectangular” in shape is already known (“A device which performs collision determination has been known. For example, a determination area in which an obstacle present in a space is approximated with a rectangular parallelepiped body is set. In addition, a system, which determines collision when a position of a moving object moving in the space belongs to the determination area, has been disclosed”, Paragraph 3).  As such, this portion of the background section may be further considered “Applicant-Admitted Prior Art” for further modifying Terrien and/or evidencing the obviousness behind the rectangular-shape limitations of at least Claims 8-9 as the relate to Terrien.
Regarding Claim 14, Terrien as modified/evidenced by one or more of Official Notice, Miksa, Kikuchi, and/or Hiromoto renders obvious the device according to Claim 1, and Terrien further discloses that the processing circuitry is further configured to: determine presence or absence of the target in the specified shape area of components of the map along a coordinate axis in the coordinate space of the map (“applying a protection management procedure to prevent that at least one obstacle enters into the envelope, said protection management procedure comprising dynamically adapting the envelope so that the zone defined by said envelope remains free from obstacle”, Paragraph 13, “forecasting when at least one obstacle enters into the envelope, based on the path, and applying the protection management procedure in a preventive manner”, Paragraph 17, “When it is foreseen that an obstacle is going to enter into the envelope, the protection management procedure adjusts the envelope and adapts the speed of the mobile robot accordingly…If the obstacle is still detected in the envelope, the protection management procedure adjusts again the envelope and adapts again the speed in an iterative process as long as the obstacle is detected”, Paragraph 18, “the protection management procedure will prevent the new obstacles from entering into the envelope and respond by repeating step (i) to (v) in an iterative manner until the envelope is free from said new obstacles”, Paragraph 23, “the method further comprises localizing the robot along the path by computing a plurality of poses (xi, yi, theta i) corresponding to the coordinates of the robot at any time along said path. The poses of the robot can be correlates with the map to determine the relative position of the robot with respect to the obstacles. The poses (xi, yi, theta i) can be combined to map and be used to predetermine the speed and the trajectory of the robot on the path”, Paragraph 27).
Regarding Claim 16, Terrien as modified/evidenced by one or more of Official Notice, Miksa, Kikuchi, and/or Hiromoto renders obvious the device according to Claim 1, and Terrien further discloses that the moving object includes the information processing device (per Fig. 1, robot 1 includes one or more of motor control module 5, mapping module 6, localization module 7, computing module 8, safety module 10, protection module 11, and/or detection module 12, “the robot first computing module and the second computing module are the same module”, Paragraph 38).
Regarding Claim 19, Terrien as modified/evidenced by one or more of Official Notice, Miksa, Kikuchi, and/or Hiromoto renders obvious the device according to Claim 1, and Office takes further Official Notice that it is indisputably old and well known in the art at the time of filing for processing circuitry to be further configured to: display, on a display device of the moving object, a display screen in which the specified shape area is defined on the map.  As evidence to this Official Notice (or alternatively, as one or more modifying references to be used instead of the aforementioned Official Notice), this exact concept is evidenced/taught by both Miksa and Kikuchi based on the already mentioned citations utilized in the rejection of the independent claims above (which will not be repeated for the sake of brevity).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the device of Terrien to specifically display, on a display device of the moving object, a display screen in which the specified shape area is defined on the map, as is obvious over Terrien in view of Official Notice as evidenced/further evidenced by Miksa and/or Kikuchi (or as taught/further taught by Miksa and/or Kikuchi), in order to enable a map showing navigation-relevant elements to be displayed to one or more relevant parties (such as a person utilizing/controlling the moving object) so that they main gain situational awareness about the mobile object during its use (to include potential obstacles that are at risk for being within and/or entering into its planned path).
Claims 6-7 are rejected under 35 USC 103 as being obvious over Terrien in view of Official Notice (as evidenced by one or more of Kikuchi, Miksa, and/or Hiramoto), further in view of Hiramoto.
Additionally/alternatively, Claims 6-7 are rejected under 35 USC 103 as being obvious over Terrien in view of Miksa and/or Kikuchi, and further in view of Hiramoto.
Regarding Claims 6-7, Terrien as modified/evidenced by one or more of Official Notice, Miksa, Kikuchi, and/or Hiromoto renders obvious the device according to Claim 1, and Hiromoto teaches/further teaches that the movement route is represented by a group of a plurality of route points arranged along the movement route, and the processing circuitry is further configured to: approximate the specified shape area having a pair of the route points adjacent in the movement route as both ends in the identified traveling direction (per Claim 6) / wherein the processing circuitry is further configured to: interpolate a new route point between the pair of route points when a distance between the pair of adjacent route points is equal to or larger than a threshold (per Claim 7, dependent upon Claim 6) (“map information 30a includes, for example, link data that identifies a link that connects two nodes, and node data representing the locations of the nodes, etc. The link corresponds to a road section in which the vehicle can travel, and the nodes correspond to intersections which are the end points in a length direction of the link. The node data includes information about the intersections corresponding to the nodes. The link data includes shape interpolation point data representing the location of a shape interpolation point which is set at the center in a width direction of the link, Paragraph 19, “the control part 20 renders a map to be displayed on the touch panel display, based on the map information 30a, and obtains the location and shape of a road included in the map. The location and shape of the road are the location and shape of a polyline that connects nodes and shape interpolation points which are indicated by the map information 30a. FIG. 2A shows an example of a map. In FIG. 2A, a road line R (broken line) representing the location and shape of a road is formed on the map. The road line R is a polyline that connects road points which are points obtained by plotting nodes and shape interpolation points on the map. The road line R may be an approximate curve that approximates the road points”, Paragraphs 23-24).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the device of Terrien with the modification of the route’s waypoints to include additional interpolation points placed between adjacent node points necessary to enable the accurate rendering of the route within a road network with only a finite amount of data, as is taught/further taught by Hiromoto, in order to better represent one or more roads in the road network with polylines versus spaced-apart waypoints, thus leading to a more accurate representation of the route for any user visually looking at their display.
Response to Arguments
Applicant's remarks/arguments/amendments filed 18 Mar 22 have been fully considered but they are either moot or have not been found fully persuasive.
Firstly, it should be noted that Applicant’s response appears to challenge the various interpretations and explanations made from the Advisory Action dated 10 Mar 22 based on an interview held 7 Mar 22; however, these arguments are moot as the current rejections do not rely on those interpretations and explanations from that Advisory Action in any way, and further, Applicant has initiated the examination of the current claim set based on the Request for Continued Examination (RCE) dated 18 Mar 22, thus effectively re-starting prosecution based on the current claim set versus the previous claim set that was discussed in that Advisory Action.  As such, it is respectfully submitted by the Examiner that when Applicant is preparing their response to the instant Office action, they focus only on the instant Office action’s rejections, interpretations, and explanations, rather than those pertaining to previous claim sets submitted prior to the RCE dated 18 Mar 22.
Secondly, Applicant’s response also indicated that Applicant respectfully traverses the previously made prior art rejections under 35 USC 103 for allegedly failing to disclose or suggest all of the features of now amended independent Claims 1 and 17-18, particularly, “the concept of executing collision determination by determining whether the target is present in the specified shape area” because “the claimed specified shape area does not (and cannot) correspond to the envelope (18) of Terrien” “because, in Terrien, the size of the envelope (18) is determined and changed not to overlap with the obstacle (16), so that no part of the obstacle can enter the envelope (18) in principle”.  Applicant further argues that Terrien does not disclose or somehow suggest the features of “outputting first (second) collision determination result information…in response to determining that the target is (not) present in the specified shape area”, “because…Terrien does not actually teach or suggest the “collision determination” executed by using the “specified shape area”.
In rebuttal to these arguments, Examiner firstly notes that the current prior art rejections have been modified slightly from past Office actions to better indicate precise portions of Terrien that better disclose, teach, suggest, and/or render obvious the specific portions of the independent claims that Applicant has identified in their arguments.  Further, Examiner reminds Applicant to make note of the first paragraph following the “Conclusion” heading below, which effectively states that citations used in prior art rejections do not have to include every possible relevant portion of a prior art reference, and that the Applicant should review the entirety of each prior art reference before arguing that a reference does not disclose/teach/suggest/render obvious something simply because it wasn’t explicitly described in the selection of citations that were included in a prior art rejection by the Examiner.  In this particular case, Examiner points out that the amendments made to the independent claims in conjunction with the Applicant’s arguments, made it clear that Applicant was not seeing the entirety of the Terrien reference.  For example, generally arguing that Terrien cannot teach determining whether a target is present in the specified shape area if in Terrien the specified shape area is envelope 18, the target is obstacle 16, and paragraph 32 states “a protection management module (11) of the robot (1) controls the size of the envelope (18) and/or movement of the robot (1) so that the envelope (18) can remain free from an obstacle (16)”.  While this citation to Paragraph 32 highlighted by the Applicant may indicate that the purpose of Terrien is to keep a target out of a specified shape area, this is only in regards to when the specified shape area is moving along with the moving object (robot) in real physical space, but ignores the fact that Terrien also discloses determining whether or not a target is in the specified shape area of the moving object when it is forecasting the moving object moving along a planned path.  When forecasting the future position of the moving object as it would be moving along its planned path, Terrien absolutely discloses this limitation in question as there is a real possibility of determining that the target is in the specified shape area (“the method further comprises a step of forecasting when at least one obstacle enters into the envelope, based on the path, and applying the protection management procedure in a preventive manner”, Paragraph 17, “when it is foreseen that an obstacle is going to enter into the envelope…If the obstacle is still detected in the envelope…”, Paragraph 18, “there will be a collision between the obstacle 16 and the robot 1 comprising its safety envelope 18”, Paragraph 54, “the computing module will determine that even if the physical hull of the robot will clear the obstacle 16, the robot including the safety envelope will collide with the obstacle if the current path is continued”, Paragraph 55, “the forecast of a collision of the obstacle 16 into the envelope 18…”, Paragraph 60, “The computing module considers the forthcoming part of the path 17 or, preferably, a local approximation of the path based on its current position and dynamic state, and decides whether at any future instant there will be a collision between the obstacle 16 and the robot considering also the safety envelope…The computing module foresees a collision of the obstacle 16 with the envelope 18’ when robot is advanced to position 1’”, Paragraph 61).  Similarly, Terrien clearly discloses that when the target is determined to be in the forecasted specified shape area, then the outputted collision determination result information (i.e. control command/-s to affect or not affect the speed and/or trajectory of the robot) is different (i.e. velocity must decrease and/or the planned path must be adjusted; “In the collision detection mode, shown schematically in figures 3c-d, the obstacle management procedure includes a reduction of the speed of the robot 1 to a value Vr1 that in turn causes the protection management module 11 to dynamically adopt a smaller envelope 18. The dynamic adaptation of the envelope aims at maintaining the zone defined by the envelope 16 free from obstacle 16. As a result, the robot 1 surrounded by the smaller envelope 18 succeeds in passing aside the obstacle 16 in a safe manner while remaining on the main path 17 without collisions (including the safety envelope 18). The speed Vr1 can be chosen by various algorithms. In a preferred variant, Vr1 is chosen, taking the vehicle's deceleration capability into account, as the maximum speed that allows stopping the robot before the collision”, Paragraph 56) than when the target is not determined to be in the forecasted specified shape area (i.e. velocity stays at or goes back to its nominal cruise speed v and the planned path may be followed without the need for adjustment/further adjustment; “After passing the obstacle 16, as shown in figure 3d, no future collision is foreseeable: the speed is restored to its nominal cruise value v, and the envelope 18 is dynamically increased to recover a geometry essentially similar to the one before the detection of the obstacle 16”, Paragraph 59, “If no obstacles are in sight, or the system decides that the obstacles will be cleared, the loop returns directly to the localization step”, Paragraph 64).  As such, these arguments are not found persuasive.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663